Title: To James Madison from Pierre Samuel DuPont de Nemours, 30 April 1813
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président
30 Avril 1813.
Aucun naturel Américain n’a pris plus d’interêt et de part à la Ré-Election de Votre Excellence que le demi Américain duPont de Nemours.
La durée de votre vertueuse et courageuse Administration me parait extrêmement nécessaire à ma Seconde Patrie.
Ce n’est pas dans les circonstances difficiles qu’il convient aux bons Citoyens de changer les Chefs de leur Gouvernement, ni aux Gens de bien qui en tiennent les Rênes de les abandonner.
Je regrette beaucoup un des Hommes qui vous aimait et vous respectait le plus, Mr Barlow, et qui pouvait être le plus utile aux deux Nations.
J’ai tâché de rendre hommage à Sa mémoire dans la Société dont je Suis un des Vice Présidens; et où je contribue à faire admettre les Citoyens des Etats-Unis qui en Sont dignes et qui peuvent y acquerir d’interessantes lumieres.
Le moment n’est pas favorable à mon embarquement; mais j’apprends avec consolation que mes Enfans S’appliquent constamment à mériter l’estime de l’Amérique, et la Vôtre Monsieur le Président, par leur Zêle et par leurs Services.
Je continue de les recommander à la bienveillance et aux bontés de Votre Excellence. Elle rend justice Monsieur le Président à mon profond respect et à mon entier dévouement
DuPont (de Nemours)
  
Condensed Translation
No native-born American took more interest in JM’s re-election than the half-American DuPont de Nemours. Considers JM’s continuance in office necessary to the United States, DuPont’s second homeland. During difficult circumstances, good citizens should not change their leaders, and good leaders should not give up the reins of government. Greatly misses Joel Barlow, who could have been most useful to the United States and France. Tried to do homage to his memory in the society of which DuPont is one of the vice presidents, and where he does his part to admit citizens of the United States who are worthy of it and able to acquire interesting insights there. Cannot embark for the United States at the moment, but he is consoled to learn that his children work constantly to earn the esteem of that country and JM. Continues to recommend them to JM’s goodwill and kindness.
